THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                              *
THE UNIVERSITY OF TEXAS
M.D. ANDERSON CANCER CENTER,                  *

      Plaintiff,                              *
                                                           Civil Action No.: RDB-08-0946
           v.                                 *

KATHLEEN SEBELIUS, Secretary,                 *
United States Department of Health
and Human Services                            *

      Defendant.                              *

 *      *        *       *       *     *      *       *      *       *      *      *       *

                                            ORDER

      For the reasons stated in the foregoing Memorandum Opinion, it is this 19th day of April,

2010, ORDERED and ADJUDGED, that:

      1.        Plaintiff the University of Texas M.D. Anderson Cancer Center’s Motion for

                Summary Judgment (Paper No. 14) is DENIED;

      2.        The Cross-Motion for Summary Judgment (Paper No. 16) of Defendant Kathleen

                Sebelius, Secretary of the United States Department of Health and Human

                Services, is GRANTED;

      3.        That judgment BE, and it hereby IS, entered in favor of the Defendant and against

                the Plaintiff;

      4.        The Clerk of the Court transmit copies of this Order and accompanying

                Memorandum Opinion to the parties; and

      5.        The Clerk of Court CLOSE this case.
/s/____________                __
Richard D. Bennett
United States District Judge